March 28, 2008

Mr. Joel J. Steed
1010 West Ralph Hall Parkway, Suite 200
One Horizon Ridge, 2nd Floor
Rockwall, TX 75032

Mr. Wade Nolan Hallisey
Potter Minton, P.C.
P.O. Box 359
Tyler, TX 75710

Honorable Kerry L. Russell
7th District Court
100 N Broadway Rm 203
Tyler, TX 75702-7236

Mr. Ken W. Good
Kent, Good, Anderson & Bush,  P.C.
1121 E.S.E. Loop 323, Suite 200
Tyler, TX 75701

Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Mr. William H. "Bill" Liebbe
Law Offices of Bill Liebbe
223 South Bonner Ave.
Tyler, TX 75702


RE:   Case Number:  06-0369
      Court of Appeals Number:  12-06-00040-CV
      Trial Court Number:  05-3141-B/A

Style:      IN RE  JACK JORDEN, M.D., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  Relators' Joint Motion for Emergency  Temporary
Relief is dismissed as moot.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lois Rogers            |
|   |Ms. Cathy S. Lusk          |
|   |Mr. Mike A. Hatchell       |
|   |Mr. Michael S. Hull        |
|   |Mr. Joel Patrick Baker     |
|   |Mr. Kenneth Charles        |
|   |Cunningham                 |